                                                                                   FILED
                                                                                   CLERK

UNITED STATES DISTRICT COURT                                                11:06 am, Aug 05, 2019
EASTERN DISTRICT OF NEW YORK                                                    U.S. DISTRICT COURT
---------------------------------------------------------X                EASTERN DISTRICT OF NEW YORK
STEPHEN FLANAGAN as a Trustee of the                                            LONG ISLAND OFFICE
General Laborers’ Local 66 Pension Fund,
STEPHEN FLANAGAN as a Trustee of the                       ADOPTION ORDER
General Building Laborers’ Local 66 Welfare                2:17-cv-3382 (ADS) (ARL)
Fund, STEPHEN FLANAGAN as Trustee of the
General Building Laborers’ Local 66 Annuity
Fund, STEPHEN FLANAGAN as a Trustee of
the General Building Laborers’ Local 66 Greater
NY Laborers’ Employer Cooperative and
Educational Trust Fund, STEPHEN
FLANAGAN as a Trustee of the General
Building Laborers’ Local 66 Training Program,
STEPHEN FLANAGAN as a Trustee of the
General Building Laborers’ Local 66 New York
State Health and Safety Fund, STEPHEN
FLANAGAN as Business Manager of the
General Building Laborers’ Local Union No. 66
of the Laborers’ International Union of North
America, AFL-CIO, STEPHEN FLANAGAN as
a Trustee of the General Building Laborers’
Local 66 Vacation Fund, and STEPHEN
FLANAGAN as a Trustee of the General
Building Laborers’ Local 66 Laborers’ Employer
Cooperative and Educational Trust Fund,

                          Plaintiffs,

                 -against-

XANDER ENVIRONMENTAL CORP.,
SEGUNDO GUSTAVO GUATO and ROSA
DIAZ,

                           Defendants.
---------------------------------------------------------X
APPEARANCES:

LaVelle Law & Associates, P.C.
Attorneys for the Plaintiff
57 East Main Street
Patchogue, NY 11772
       By:     William Troy LaVelle, Esq., of counsel.


                                                             1
SPATT, District Judge:

       On June 6, 2017, the Plaintiffs sued Xander Environmental Corp., Segundo Gustavo

Guato, and Rosa Diaz (“the Defendants”), under § 502 of the Employee Retirement Income

Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§ 1132(a), (e), (f), and (g), and

§ 301(a) of the Labor Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C.

§ 185. They brought the action to recover damages for unpaid contributions to employee benefit

plans, and they asked for $ 20,588.08 in unpaid contributions, $ 2,864.53 in interest from the

unpaid contributions, $ 4,117.61 in liquidated damages, reimbursement for the cost of an

independent audit of the books and records of Xander Environmental Corp. (“Xander”),

$ 1,750.00 in attorney’s fees, and $ 730.00 in costs.

       On May 14, 2018, after the Defendants failed to answer or otherwise respond to the

complaint, the Plaintiffs requested a certificate of default as to Xander, the corporate defendant.

That same day, the Clerk of Court entered a default as to Xander, pursuant to Federal Rule of

Civil Procedure (“FED. R. CIV. P.”) 55(a). On December 21, 2018, the Plaintiffs filed the

present motion for default judgment, again, as to Xander only.

       On December 22, 2018, the Court referred the motion to United States Magistrate Judge

Arlene R. Lindsay for a Report and Recommendation (“R&R”) as to whether the motion for

default judgment should be granted, and, if so, whether damages should be awarded. On May

23, 2019, Judge Lindsay issued an R&R, recommending that:

       (1) a default judgment was warranted and should be GRANTED against Xander;

       (2) Plaintiffs’ request for $20,588.08 in unpaid contributions be GRANTED;

       (3) Plaintiffs’ request for $ 2,864.53 for interest on the unpaid contributions be
           GRANTED;

       (4) Plaintiffs’ request for $ 4,117.61 for liquidated damages be GRANTED;
                                                   2
       (5) Plaintiffs’ request for reimbursement of the costs of the independent audit be
           GRANTED in the amount of $ 4,941.00;

       (6) Plaintiffs’ request for attorney’s fees of $ 1,750.00 be GRANTED; and

       (7) Plaintiffs be awarded $730.00 in costs.

ECF 17-cv-3382, doc. 19 at 5–8.

       The Plaintiffs filed proof of service on May 30, 2019. It has been more than fourteen

days since the service of the R&R, and the parties have not filed objections.

       As such, pursuant to 28 U.S.C. § 636(b) and FED. R. CIV. P. 72, this Court has reviewed

the R&R for clear error, and, finding none, now concurs in both its reasoning and its result. See

Coburn v. P.N. Fin., No. 13-CV-1006 (ADS) (SIL), 2015 WL 520346 at *1 (reviewing R&R

without objections for clear error).

       Accordingly, the R&R is adopted in its entirety. The Plaintiffs’ motion for default

judgment as to defendant Xander is granted. The Plaintiffs are awarded damages, attorney’s fees

and costs in the amounts set out in the R&R.

       The Clerk of the Court is directed to close this case.




       SO ORDERED.

Dated: Central Islip, New York                                  _____/s/ Artur D. Spatt_____

       August 5, 2019                                              ARTHUR D. SPATT

                                                                United States District Judge




                                                   3
